Citation Nr: 0821052	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  00-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in September 2002 
to consider the issue of whether new and material evidence 
had been submitted to reopen the claim.  The Board found that 
new and material evidence had been submitted and reopened the 
claim for service connection for a back disability.  In 
October 2003, the Board remanded the issue of entitlement to 
service connection for a back disability for further 
development.  In June 2006, the Board solicited a medical 
expert opinion in accordance with VHA Directive 2006-019.  An 
expert medical opinion was received in August 2006, and in 
November 2006 the veteran submitted a reply and expressly 
requested that the matter be remanded to the RO for 
readjudication.  Accordingly, the Board remanded this matter 
in January 2007.

The veteran was afforded a video conference hearing at the RO 
in March 2002.  This hearing was conducted by a Veterans Law 
Judge who has since left the Board.  In April 2006 the 
veteran was offered a new hearing but, in a reply letter 
dated that same month, the veteran declined to participate in 
another hearing.


FINDING OF FACT

Chronic low back disability was not manifested during the 
veteran's active duty service, nor is intervertebral disc 
disease otherwise related to the veteran's active duty 
service.




CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated July 2004.  Moreover, in 
the July 2004 letter the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Any timing defect 
was remedied by the fact that, after the July 2004 notice 
letter was sent, the claim for service connection was re-
adjudicated by the agency of original jurisdiction in June 
2005, September 2005, and July 2007; a supplemental statement 
of the case was issued on all of these occasions.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  The appellant was 
provided with ample time to benefit from the notice prior to 
the most recent RO adjudication of the case.  The VCAA notice 
was therefore effectively timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The July 2004 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed back disability.  However, there has been no 
timely and adequate notice of the types of evidence necessary 
to establish a disability rating or an effective date for any 
rating that may be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a July 2004 letter notifying him to submit 
evidence detailing the nature and history of his claimed 
disability; also, the July 2007 supplemental statement of the 
case contained the information required by Dingess, although 
not in clearly adequate or timely fashion.  In any event, as 
the Board finds below that service connection is not 
warranted for a back disability, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  VA 
examination reports from December 2000 and July 2004, and an 
additional VA medical opinion dated April 2005, are of record 
and were prepared in connection with this appeal.  
Additionally, an August 2006 VHA medical expert opinion was 
obtained to address essential  medical questions in this 
appeal.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Indeed, in his July 2004 submission to VA, the veteran signed 
a statement indicating that he had no other information or 
evidence in connection with the claim; the veteran's 
subsequent items of correspondence have provided argument 
without suggesting that additional pertinent evidence is 
available.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection 
for intervertebral disc disease, status post laminectomy.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is clear from the record that the veteran has a current 
diagnosis of intervertebral disc disease.  The veteran's 
primary contention in this case is that his current 
intervertebral disc disease was caused by a back injury 
suffered while lifting heavy equipment during his final week 
of service in Vietnam in September 1969.  The veteran 
acknowledges that there is no indication of such an injury in 
the service medical records, but emphasizes that he promptly 
complained of lower back pain at least as early as October 
1969 when he originally filed his claim for service 
connection.  This proximately contemporaneous report of back 
pain is documented in the record.  The Board notes that the 
veteran has expressed concern that his testimony regarding 
in-service injury may have been disbelieved by VA.  To the 
extent that the veteran contends that he suffered a back 
injury in the circumstances he describes in September 1969, 
the Board finds no reason to doubt the sincerity and 
credibility of the veteran's testimony and notes that the 
record reflects he did quickly report a back problem to VA 
shortly thereafter.

However, the critical question in this case is not whether 
the veteran suffered a back injury during service as he 
describes, but whether any injury suffered during service 
caused the intervertebral disc disease which was diagnosed in 
early 1995.  The record shows, and the veteran has 
acknowledged, that the early 1995 diagnosis of his current 
back disability followed a May 1994 accident in which the 
veteran injured his back while working.  The veteran has 
testified that this more recent back injury was not serious; 
he contends that his current back disability is associated 
with a pathology dating back to his described in-service 
injury and was not caused by any post-service incident.  The 
significance of the May 1994 accident to the veteran's 
current back disability has emerged as an essential medical 
question in resolving this case.

The Board notes that the veteran has offered credible 
testimony regarding his injuries and experienced 
symptomatology, and the veteran is competent to provide such 
evidence in this case for the Board's consideration.  
However, with regard to questions involving medical 
expertise, such as determinations of diagnosis or causal 
etiology, the Board must rely upon medical professionals to 
provide evidence.  The veteran has asserted that his current 
back disability was caused by an in-service incident and not 
by any post-service event.  However, as a lay person, the 
veteran is simply not competent to interpret his history of 
symptoms and draw medical conclusions about the diagnosis or 
etiology of his back disability for the purposes of this 
case.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
This should not be understood to suggest that the veteran's 
testimony is not considered sincere, only that the Board's 
findings with regard to medical diagnosis and etiology of the 
back disability must rely upon competent medical evidence and 
not lay testimony.  

Turning to the evidence, the medical documents and opinions 
surrounding this matter create a complicated evidentiary 
record containing conflicting elements.  A November 1969 VA 
examination report, and its associated x-ray report, found no 
evidence of disease or injury of the veteran's back at that 
time.  It appears that the veteran saw a number of doctors in 
connection with his lower back pain following his return from 
Vietnam, and the veteran has indicated that no consistent 
diagnosis emerged from these consultations.  Some of these 
consultations and examinations are documented in the record, 
including reports from November 1969, February 1970, and 
September 1971.  The veteran also describes his back symptoms 
and attempted treatments in significant detail in the 
transcript of his December 1983 hearing testimony.  In 
particular, the hearing transcript includes the veteran's 
description of his own suspicions that he had an undiagnosed 
neurological back injury at that time.

Of great significance in this case is the May 1994 accident 
which involved back trauma; the record indicates that this 
accident involved a step on a set of wooden stairs, or a 
porch, collapsing under the veteran causing him to fall 
backwards.  At his March 2002 hearing before a member of the 
Board of Veterans Appeals, the veteran testified that his May 
1994 fall was 'slight' and 'relatively minor.'  The veteran 
contends that the back disability which was medically 
identified in the aftermath of his May 1994 fall was not 
caused by the fall, but was a long-undiagnosed disability 
which he had been experiencing ever since 1969.

Medical records, including private medical records from the 
veteran's doctors, suggest that the May 1994 fall was more 
significant than the veteran describes.  In particular, a 
September 1995 medical report leading into back surgery 
details the history of the back pathology; this report 
indicates that the May 1994 fall resulted in "immediate 
onset of mid back pain which gradually progressed."  
Additionally, this report describes radiating pain down the 
veteran's legs with onset apparently associated with the May 
1994 fall.  In early 1995, the veteran was diagnosed with 
intervertebral disc damage and underwent back surgery for 
this injury in September 1995.

There have been three VA examinations of the veteran's back 
conducted in connection with this claim since the veteran's 
May 1994 accident.  The three corresponding VA examination 
reports draw three different conclusions regarding a possible 
nexus between the veteran's current back disability and his 
service; the opinions also include some inconsistent 
characterizations of the medical evidence of record.

In December 2000, a VA examiner opined that she 'presumed' 
the current back disability is related to service based upon 
her review of the claims folder and the timing of the 
veteran's first documented complaints of lower back pain.  
This conclusion has some probative value, but is not 
conclusive enough to be accorded substantial probative 
weight.  The examiner does not clearly indicate a medical 
opinion with a clinical rationale for the conclusion, but 
rather expresses a presumption following a history of back 
pain.  The word 'presumed' suggests at least a somewhat 
speculative nature to the statement, rather than a conclusive 
medical finding.  The speculative nature of this statement, 
even when authored by a medical professional, diminishes its 
probative value.  See Bostain v. West, 11 Vet.App. 124, 127-
28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993); see 
also Warren v. Brown, 6 Vet.App. 4, 6 (1993).  Additionally, 
'presumed' indicates that the examiner had not identified an 
adequate factual basis for clinically determining the 
likelihood of a nexus.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet.App. 345, 
348 (1998).

The December 2000  report acknowledges that the November 1969 
examination of the veteran's back showed "no clinical 
findings suggestive of disc herniation," but the report 
offers no medical rationale to explain that a herniated disc 
likely existed at that time without being detected when the 
back was examined.  The report relies upon the duration and 
frequency of the veteran's reported complaints of back pain 
in the years following service, but does not offer a basis 
for clinically linking these symptoms specifically to disc 
disease when medical professionals at the time did not make 
such a diagnosis.  The presumption expressed in the December 
2000 VA examination report must be considered too speculative 
to provide substantial probative weight to its indication 
that the veteran's current back disability may have been 
caused during service.

In July 2004, another VA examination was conducted and the 
report indicates that the examiner was unable to determine if 
the current back disability was caused by an in-service 
incident so long ago.  As this report declines to offer an 
answer to the medical question of nexus involved in this 
case, no more discussion of this report is necessary to the 
Board's analysis at this time.

Finally, an April 2005 VA examination report provides the 
opinion that there is less than a fifty percent chance that 
the veteran's current back disability is related to service.  
This April 2005 report, however, indicates that its 
conclusion is based upon a review of the claims file that 
revealed "no evidence of the veteran seeking care for his 
back up until the 1994 injury."  This statement suggests 
that the April 2005 VA examination opinion may not have 
considered the significant medical evidence related to the 
veteran's back pain prior to the May 1994 accident.  Thus, 
this opinion against the claim cannot be accorded significant 
probative weight either; it is based upon a factual assertion 
which is inconsistent with the record.  Moreover, the 
evidence that the veteran sought treatment for back pain in 
the months and years immediately following service was the 
entire basis for the December 2000 examiner's speculative 
statement in support of the veteran's claim.  

Thus, none of the VA examination reports offer a 
substantially probative medical opinion on the question of 
nexus in this case.  

In support of his claim, the veteran has submitted a March 
2002 statement from his private neurosurgeon.  This evidence 
was submitted specifically to support the veteran's 
contention that limitations in medical technology during the 
years following his in-service injury could have obscured his 
back pathology from medical professionals and from accurate 
diagnosis.  In response to questions submitted by the 
veteran, the neurosurgeon opines that 1) the veteran's 
herniated discs were difficult to detect even with modern 
medical imaging technology, 2) ruptured discs do not 
generally show up on plain x-rays, 3) herniated discs could 
have been difficult to diagnose in the years following the 
veteran's service, and 4) it is possible for herniated discs 
to manifest in the pattern of pain exhibited by the veteran 
following service and to not include radiating pain down the 
back of a leg.  

The Board has carefully considered the information provided 
by this March 2002 statement from the veteran's neurosurgeon, 
but is unable to find probative support for the veteran's 
claim within it.  In essence, the statement serves to provide 
competent medical corroboration for the general proposition 
that herniated discs were more difficult to diagnose prior to 
the development of more modern technologies.  The statement 
does not specifically indicate that there is any clinical 
evidence that the veteran had intervertebral disc disease 
decades before his early 1995 diagnosis or that his 
intervertebral disc disease was caused by his service.  The 
information offered by the neurosurgeon, at most, might 
indicate that it is possible to have a herniated disc that is 
difficult to diagnose.  The statement specifically declines 
to be any more supportive than this; the neurosurgeon 
expressly indicates that he actually believes it would not be 
possible for herniated discs to go undiagnosed for decades 
even considering the limited diagnostic technology of the 
past.

The general principles articulated by the neurosurgeon in the 
March 2002 document, while relevant to this case, do not 
assert anything specific to the veteran's back.  The veteran 
has invited the Board to consider these general principles as 
compelling evidence to accept the veteran's contention that 
his intervertebral disc disease existed as an undiagnosed 
pathology stemming from his service.  The Board sympathizes 
with the veteran and understands fully his contentions, 
however the Board may not draw its own medical conclusions 
regarding the veteran's back pathology based on reported 
symptoms and general observations regarding the difficulty of 
diagnosing herniated discs.  The Board must rely upon the 
conclusions of trained personnel in medically evaluating the 
etiology the veteran's particular disability.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  None of the VA examination 
reports, and nothing in the March 2002 neurosurgeon 
statement, offers a medical opinion that the veteran's 
current back disability was caused by his service.  Moreover, 
the neurosurgeon's statement to the effect that a herniated 
disc condition could not go undiagnosed for decades actually 
tends to weigh against the claim.  Thus, the Board cannot 
find that this statement offers significant probative support 
for the veteran's claim.

The Board's review of the above-discussed evidence, combined 
with the credible and consistent testimony of the veteran 
over time, led the Board to believe that an adequate medical 
opinion was necessary to clarify the record in this case and 
give the veteran's claim every consideration.  In June 2006, 
the Board sought a VHA medical advisory opinion to provide 
adequate clarity as to the medical facts in this case and to 
determine if there was any medical basis for finding a nexus 
between the veteran's current intervertebral disc disease and 
his service.

The obtained VHA medical advisory opinion adequately provides 
the competent medical determination needed for the Board to 
decide this appeal.  Informed by a thorough review of the 
record, the advisory opinion offers that it is unlikely that 
there is a nexus between the veteran's intervertebral disc 
disease and his service.  The VHA expert offers the clear 
determination that the veteran's lumbar disc disease "more 
likely than not only developed subsequent to his military 
service."  Specifically, the VHA expert finds that "[t]he 
most likely etiology of the timing and causation of the 
patient's current neurologic and intervertebral disc disease 
is the work related accident that occurred in 1994."

This advisory opinion is of great probative value in this 
case; the musculoskeletal  expert offers a thorough rationale 
in support of this medical determination, addressing the key 
evidence in the record to explain the bases for his medical 
determination.  The expert expressly considers the veteran's 
December 1983 statements regarding a feeling that there was 
neurological pathology in his back at that time, and the 
expert explains that he does not find this December 1983 
description of symptoms to be a significant indication that 
there was actually a neurologic injury at that time.  The 
expert cites the rationale that back pain is rather typically 
characterized by patients as a 'pinched nerve' or other 
neurologic context regardless of any actual neurological 
features to the manifesting pathology.  The expert's report 
indicates that he does not consider such a lay description of 
back pain to be particularly correlated to the existence of 
actual neurologic pathology or disc disease, and that "there 
is little in the record to support his contention [of an 
undiagnosed neurological injury in 1983]."

The expert goes on to further explain that, overall, "there 
is little in the medical record to support the diagnosis of 
an undetected intervertebral disc lesion being present in the 
timeframe of the claimant's military service."  This 
observation follows express consideration of the veteran's 
history of seeking treatment for his back dating from October 
1969 and including the veteran's apparent history of seeking 
a significant amount of medical attention for his back 
throughout the 1970's.  The expert notes that the November 
1969 VA examination report of the veteran's back shows "no 
evidence of a neurologic or intervertebral disc condition."  
It is noteworthy that the expert's analysis does not 
disregard or contradict the veteran's testimony as to the 
occurrence of injury or symptomatology; the medical opinion 
merely disagrees with the veteran's contentions regarding 
diagnosis and etiology.  In particular, the Board notes that 
the expert accepts that the veteran suffered a back injury 
during service, but explains that back injuries are extremely 
common and not particularly suggestive of resulting chronic 
disability; the expert emphasizes that "[t]his is especially 
the case when no neurologic findings are present at the 
initial evaluation."

As noted above, the expert determines that the veteran's 
intervertebral disc disease was most likely caused by the May 
1994 accident.  This is explained as based upon the expert's 
review of the severe back symptoms which manifested following 
that incident and the history of treatments which were 
necessary in its aftermath.  Specifically, the expert cites 
the fact that significant neurological sequelae, leading to 
back surgery, manifested following the May 1994 injury and 
were not shown prior to that injury.

Finally, the expert's determination of no nexus between the 
intervertebral disc disease and the veteran's service is 
further supported in the report by the rationale that the 
veteran's post-service history of manual labor features 
"occupations [which] have a high association with back 
pathology."  Considering this specific history, and the 
likelihood that "[a]ging and degeneration" are also likely 
contributing causes, the expert establishes a firm and 
thorough rationale for his conclusion that "[i]t is 
therefore much more likely than not that the claimant did not 
suffer significant service connected disability with regard 
to his back."

The VHA advisory opinion is highly probative because it 
repeatedly states a clear medical conclusion, with thorough 
reference to the pertinent evidence in the record and 
considerable discussion of the supporting rationale.  At this 
point, the Board acknowledges that the advisory opinion 
contains two apparent errors which warrant addressing but do 
not undermine the high probative value of the medical 
determinations.

First, the report misstates the applicable legal standard for 
showing entitlement to service connection, erroneously 
describing that the evidence must show that it is "more 
likely than not" that a disability is related to service.  
The correct legal standard is that the evidence need only to 
show that it is "at least as likely as not" that a 
disability is related to service.  However, this misstatement 
is rendered irrelevant by the fact that the report's 
discussion presents the essential medical determinations in a 
manner that does not rely at all upon the medical expert's 
understanding of the legal standard.  The Board is able to 
apply the correct legal standard to the findings without 
confusion, and the medical expert's understanding of the law 
is irrelevant.

The expert's determination is made clear in the report: it is 
less than fifty percent likely that the veteran's 
intervertebral disc disease is related to his service.  The 
report is explicitly clear that "it is much more likely than 
not" that the current back disability is not causally 
related to service and, again, that the intervertebral disc 
disease "more likely than not" developed post-service.  
Furthermore, the report clearly states that "[t]he most 
likely" cause of the disability is the May 1994 work-related 
accident.  The report characterizes these conclusions such 
that it is unmistakable how the findings relate to the 
correct applicable legal standard; competent medical evidence 
showing that it is less than fifty percent likely that a 
current disability is related to service weighs against a 
claim of service connection.  See 38 C.F.R. § 3.102.

Secondly, the Board acknowledges an apparent typing error 
which slightly confuses the report's final statement of the 
expert's medical conclusion.  In the final paragraph, the 
report contains a sentence which reads, "Therefore it is 
more likely than not that the claimant has any back 
disability related to his time in the service."  This 
sentence, on its face, appears to be mistyped and missing a 
word as its phrasing offers no particular meaning.  Moreover, 
the entire report repeatedly clearly states its determination 
on the question of nexus throughout its consistent discussion 
of the improbability that the current back disability is 
related to service.  The Board finds that the medical 
determination presented in the VHA expert's report remains 
unambiguous despite the apparent typing error; the report 
shows that it is less likely than not that there is a nexus 
between the veteran's intervertebral disc disease and his 
service.  The mistyped sentence does not undermine the 
probative value of the otherwise highly thorough and clear 
expert opinion.

Thus, the record lacks any competent medical evidence to 
indicate that the veteran's intervertebral disc disease was 
at least as likely as not manifested in service, caused in 
service, or otherwise related to the veteran's service.  The 
veteran has submitted evidence and argument to show some 
possibility that he could have had intervertebral disc 
disease which started during service but was undiagnosed over 
the following decades.  However, service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The preponderance of 
the probative evidence is against finding that there is even 
a fifty percent chance that the veteran's intervertebral disc 
disease is causally related to service.  There is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  38 C.F.R. § 3.102.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


